Citation Nr: 0802891	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-31 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for residuals of a left 
forearm fracture.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 2004.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a November 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  Jurisdiction over the claim 
was subsequently transferred to the RO in Pittsburgh, 
Pennsylvania.

The Board notes that in his October 2006 VA Form 9, the 
veteran requested a hearing at a local VA Office before a 
member of the Board.  In response to his request, the veteran 
was sent a letter later in October 2006, informing him that 
the VA does not conduct hearings outside of the continental 
United States.  In July 2007, the veteran was sent notice 
that he had been scheduled for a Travel Board hearing in 
August 2007.  In an August 2007 statement, the veteran 
informed the RO that he would not be able to attend the 
scheduled Travel Board hearing because he lived overseas, and 
requested to appear before a VA Board or designated VA 
representative in Germany.  The veteran has not requested 
that the Travel Board hearing be rescheduled.  Therefore, his 
request for a hearing is considered withdrawn.  See 38 C.F.R. 
§ 20.704 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the current noncompensable 
evaluation assigned for his left forearm disability does not 
accurately reflect the severity of his condition.  The Board 
is of the opinion that further development is required before 
the Board decides this appeal.  

In this regard, the Board notes that the most recent VA 
examination in connection with the veteran's service-
connected disability was conducted in August 2004.  In his 
October 2005 notice of disagreement, the veteran argued that 
contrary to what is stated in the August 2004 VA examination 
report, he cannot perform all activities of daily living due 
to his left forearm disability.  Specifically, he claimed 
that his arm and wrist hurt when performing routine 
activities such as lifting a briefcase, pushing a lawnmower 
and lifting his two-year old daughter.  He also claimed that 
he is not able to do push-ups, pull-ups, or other strenuous 
upper body activities.  The veteran claimed further that he 
does not have normal motion and grip strength in his left 
hand; that the area where he has a fascia defect and muscle 
herniation is sometimes tender and painful when lifting a 
heavy object; and that his hernia protrudes about 1/2 inch, not 
10 cm.  The veteran also contends that he continues to have 
persistent pain in his left forearm and wrist, and that he is 
self-conscious about the huge muscle bulge and ugly scars on 
his left forearm.  Furthermore, in his October 2006 VA Form 
9, the veteran stated that he is disfigured and in pain, and 
requested a reevaluation of his injuries by a VA physician 
located in Germany.  A new VA examination is warranted to 
determine the current nature and severity of the veteran's 
service-connected left forearm disability.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  Undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in 
obtaining any such evidence, it should 
request the veteran and his 
representative to provide a copy of the 
outstanding evidence to the extent they 
are able to.

2.  Make arrangements for the veteran to 
be afforded a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's left forearm disability.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.  

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  
Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.

3.  After completing the above, 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.

4.  In addition, the veteran should be 
informed of his options for another Board 
hearing.  If he desires a Board hearing 
at the RO or a videoconference hearing 
before the Board, the desired hearing 
should be scheduled by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



